Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 2008/0078838 disclose a somewhat similar attachment device having an axis of rotation and trigger assembly, but lacks the retainer component and spring component as claimed; U.S. Patent #11,159,663 discloses a somewhat similar pivoting structure with a spring (7) and retainer component (FIG. 14 noting cap structure) defining a cavity in a mounting component (noting cavity holding the spring and central hub with upper face at the same level as the retaining component similar to the invention) that receives the spring, but the structure lacks first and second rotatable components as claimed as the orientation of the parts would not meet the limitations of the claim with respect to the first and second rotatable components even if the ‘663 pivot structure were used in place of the ‘838 pivot structure; U.S. Patent #5,056,805 discloses a somewhat similar pivoting structure with a retainer component and spring component, with the spring retained in a cavity in the mounting component, but the retainer component does not define a first extending from a first surface to a second surface of the mounting component, and additionally there is insufficient motivation to modify the ‘838 structure to use this pivot mechanism as it is designed for use on a stroller and with a different purpose than that of the ‘838 patent; additionally, none of the other prior art record discloses or renders obvious the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734